Stevens, J.
(dissenting).
The issues in this case, in my judgment, have been presented to the jury under instructions which fairly state the law for both parties, and the verdict of the jury should not be disturbed. The theory of the appellee and its proof tended to show that appellee, the Great Southern Lumber Company, owned and operated a lumber business about five miles from the city of Columbia, and that its entire plant, including many houses and so-called “ear houses,” was situated on land belonging to the defendant, and constituting the general lumber camp of the defendant; that, among other things necessary for the successful prosecution of this • large lumber business, 'it was necessary to provide a place for, and to engage the services of, a good,camp barber; that some time prior tó this controversy the company entered into an understanding with one Lott, a barber, to occupy a certain car house as a barber shop at a monthly rental of four dollars per month, with the express understanding that the barber was to conduct a clean, sanitary barber shop and pressing club for the accommodation of the management and employees of the lumber company; that the presence of a barber shop at the camp was necessary for the convenience and comfort of the camp employees and to prevent them from going five miles to the city of Columbia for these necessary accommodations; that the defendant company was undertaking to provide these conveniences and to maintain community service on a proper co-operative basis. The position of the defendant further is, and its proof tends to show, an express understanding between the manager of the camp and Mr. Lott that there should be no drinking and no dispensing of liquors in or about this barber shop.
It appears that Mr. Lott served as a barber for a certain period of time, and then sold his outfit and turned over the barber shop to his successor, Mr. Lay, the plaintiff herein; that before doing so he consulted *644Mr. Cassidy, the manager, and the manager acquiesced in Lay stepping into the shoes of Mr. Lott, with the express understanding “that it was all right, if he (Lay) would cut out drinking.” Mr. Lott thereupon reported the substance of this conversation to Lay, who, according to the defendant’s proof, took charge of the barber shop with the express understanding that he would conduct a clean, sanitary shop; that he would quit drinking; and that he would not permit any liquor to be dispensed in or about the shop. There is some dispute about the testimony in this case, but on this point Mr. Lay, as witness for himself, did not expressly deny the conversation which Lott reported, saying: “I don’t remember him saying anything like that. He might have said something like that; I don’t know.” In other words, Mr. Lay refused to deny the substance of this conversation and understanding between Lott and Cassidy. It affirmatively appears that the company had an interest in the conduct of the barber and the kind of business he conducted, and that it was trying to safeguard this interest and the interest of its employees and to uplift the community life. It was in the interest of the community that the barber shop should be kept open and running regularly, and provide a sanitary place in which the managers and employees could go to have their barber work done and conveniently to obtain a bath, and that the purpose of the renting of the shop was not a commercial venture simply to collect rents, but that the primary purpose was as stated. It was given in evidence that there was a general understanding about the camp that there should be no drinking. For the defendant it was shown that the plaintiff did not keep and perform this general understanding to conduct a sanitary barber shop, but, on the contrary, that he was frequently absent so that employees could not obtain accommodations, and that he repeatedly and regularly got drunk, that the barber shop was unsanitary, and that the conditions were intolerable. *645Under this state of facts, the manager of the defendant company, while Mr. Lay was absent from his shop, proceeded to take charge of the barber shop and thereafter declined to permit the plaintiff to occupy same, and in doing so the proof of defendant tends to show that its manager acted in the utmost go.od faith and not with any malice or ill will.
One ground for the reversal of this case is the position that the defendant should have filed a special plea. On this point it should be observed that this is a damage suit initiated by appellant himself, and that the burden was upon him to show a violation of his rights and consequent damage. He comes into court with a declaration, which, among other things, charges that: ‘ ‘ The Great Southern Lumber Company, in order to maintain and operate its business in Marion county, and in order to accommodate its various employees in said county, owned and maintained a great many houses or car houses, which were situated on its lands in Marion county, Miss.; . . . that the Great Southern Lumber Company leased or rented to the said plaintiff, W. H. Lay, one of these houses or car houses, in which it was understood by the defendants and the plaintiff that the plaintiff was to carry on in said building the business of a pressing club and the business of running a barber shop, the plaintiff to pay the defendant a certain price therefor per month; that while he was in possession of this building, occupying the same in the manner stated and under his agreement as aforesaid, and while he was carrying on therein the business as alleged, it became necessary for him to be temporarily absent from said building, etc.”
While the question as to whether the defendant should or should not have interposed a special plea is not free from difficulty, I think it reasonably appears that the declaration itself charges the purpose for which the defendant company had leased the barber shop, the general understanding that a barber shop and pressing *646club business should be conducted therein in order, as stated in the declaration, “to accommodate its various employees,” and that the plaintiff had performed his part of the understanding and was only temporarily absent when the defendant, without right and with force and arms, took possession. General issue put all of these matters to the jury, and the jury, by its findings, has certified that the plaintiff, instead of running a clean and sanitary shop without drinking, has been guilty of violating the general understanding and has, on the contrary, lost his position through .his own wrong.
The question before the jury was whether the plaintiff ran á barber shop or a booze shop. The jury found that he ran a “booze” shop, and I think the court, especially in view of the enlightened movement for nation-wide prohibition, should be reluctant, by permitting a recovery in this case, to place a premium on whisky drinking and the operation of a blind tiger. The plea of general issue put this whole question before the jury, and the jury have found adversely to the plaintiff’s contention.
I cannot subscribe to the statement in the majority opinion that the undisputed evidence in this case shows “a lease from month to month and the plaintiff was entitled to the notice” required by our statute. This is a case with its own peculiar facts, and the facts are controlling. The plaintiff failed and the court now fails, to discriminate between the usual occupancy of a tenant under a regular commercial understanding or lease from month to month and the occupancy of a building with' certain legitimate restrictions and limitations in the interest of good morals. There would be room for contention that the plaintiff was entitled to notice if this was a proceeding by the lumber company in an action of unlawful entry and detainer for the recovery of possession, but this is not a possessory action at all. Here the plaintiff sues for damages, and in doing so, according to appellee’s theory, comes into *647court as a result of his own wrong. He breached his own understanding to conduct an orderly shop, and after doing so now seeks to hold the company in damages for taking charge of its own property. There is no contention in this case that the defendant destroyed any of the plaintiff’s property, and there can be no contention that the defendant destroyed plaintiff’s barber business. Even if the plaintiff was dispossessed, he was still a professional barber, and there was no restriction on his plying his trade anywhere he pleased. If there was any damage at all, at most it would only be the difference between the rental value of the shop at four dollars per month, actually paid, and any increased rental value which plaintiff might show. There was no proof tending to show that the shop was worth more than four dollars per month to the plaintiff, and so no damage whatever was shown. It is conceded in the majority opinion that the plaintiff could have been ousted upon one week’s notice in writing. All, then, which the plaintiff lost was a fraction of a month occupancy. What was this fraction of a month worth? Be minimis non curat lex; but, should this maxim be disregarded, the plaintiff would only be entitled to nominal damages. The majority opinion dignifies this action into a real handsome damage suit, even going so far as to say that the plaintiff was entitled to a peremptory instruction as to liability, and was also entitled to have the jury consider and to submit to the jury the question of exemplary damages. Wliat, I should ask, under the proof in this case, is the defendant to be punished for? If the testimony for the defendant be true, the shoe would be on the other foot.
I concede that there were two conflicting theories upon which this case was decided.. The plaintiff has his theory and in presenting it obtained instructions which liberally put his theory to the jury. The plaintiff asked for and received the following instructions:
*648“The court instructs the jury for the plaintiff that, if you believe from the evidence in this ease that the plaintiff rented the building in question from the defendants by the month for an indefinite period of time for the purpose of running a barber shop therein indiscriminately for the general, public, and that his said tenancy was not to expire at a fixed time, and that he did not agree to terminate his said tenancy, and that the defendants did not give him written notice to terminate his said tenancy, then in that event the defendants would have no right under the law to nail , up the said building against the will of the plaintiff, and they would be liable to the plaintiff, if they did so, for any damage which the plaintiff may have <■ sustained as the direct and proximate result of said building having been nailed up, and if, in renting the said building from the defendant Frank Cassidy the plaintiff rented the same for the sum of four dollars per month for the plaintiff to operate a barber shop therein for the general public indiscriminately as aforesaid, then the fact that the plaintiff may have drunk whisky to excess and may not have kept said barber shop in a sanitaiy condition and may have absented himself from said barber shop to the displeasure and inconvenience of the employees of the Great Southern Lumber Company and to the displeasure and inconvenience of'the defendant Frank Cassidy, would not justify the defendants in nailing up the said building.
“The court instructs the jury for the plaintiff that if you believe from the evidence in this case that the plaintiff rented the building in question from the defendants by the month for the sum of four dollars per month for an indefinite period of time for the purpose of running a barber shop in said building indiscriminately for the use of the general public, and that the plaintiff’s tenancy was not to expire at a fixed time, and that he did not agree to terminate his tenancy, and *649that the defendants did not give the plaintiff a written notice to terminate his tenancy, and that the defendants, Great Southern Lumber Company and Frank Cassidy, acting by and through the said Frank Cassidy, did, without the permission or consent of the said plaintiff, willfully, wrongfully, and wantonly nail up the said building,” etc.
“The court instructs the jury for the plaintiff that if you believe from the evidence in this case that the plaintiff rented the building in question from the defendants by the month for the sum of four dollars per month for an indefinite period of time for the purpose of running a barber shop and with the understanding that he would run a barber shop for the use of the general public indiscriminately, and that the plaintiff’s tenancy was not to expire at a fixed time, then in that event the plaintiff would have a right under the law to keep said building opened or closed as he saw fit, and he would have a right under the law to regulate his hours in working as he saw fit, and he would have a right under the law to drink whisky at such times as he saw fit in and about the said building, ’ ’ etc.
These instructions told the jury in plain language that if the relation of landlord and tenant existed between the parties, and there were no restrictions or limitations placed upon the use of the building, the plaintiff had a right to run any kind of a shop he pleased, to regulate his own hours, and even to drink whisky in and about the shop. Under these instructions, the question of damage or no damage was put fairly and squarely to the jury, the plaintiff had his day in court, and lost. It is not now for the court to say whether he was a devout man or a “booze head,” as some of the witnesses describe him. This was a question for a jury of his peers to pass on.
Furthermore, the plaintiff asked for and obtained instructions 9 and 12, submitting to the jury the question *650of punitive damages, and the plaintiff has no ground to complain, therefore, at any refusal of the court to submit this issue. The nature of this action should not be overlooked. It is not an action to recover possession, but an action for damages, and, this being so, the observation of our court, speaking through Mr. Justice Cooper in Moring v. Ables, 62 Miss. 263, 52 Am. Rep. 186, quoting from Washburn on Real Property, is pertinent, viz.:
“If the owner of land wrongfully held by another enter and expel the occupant, but makes use of no more force than is reasonably necessary to accomplish this, he will not be liable to an action of trespass guare clausum, nor for injury to the occupant’s goods, nor for assault and battery, although in order to effect such expulsion and removal it becomes necessary to use such force and violence as to subject him to indictment at common law for a breach of the peace, or under the statute for making forcible entry.”
For the reasons foregoing I think the case should be affirmed.
Cook, J., concurs in the foregoing dissenting opinion.